Markman, J. (concurring).
For the reasons stated in my concurring statement in In re MGR , --- Mich. ----, 928 N.W.2d 184 (2019) (Docket No. 157821), I concur in the majority's decision to reverse the judgment of the Court of Appeals dismissing petitioners' appeal as moot, and, for the reasons stated by the majority, I concur in the majority's decision to vacate the trial court's order reinstating the birth mother's parental rights and remand this case to the trial court for entry of an order terminating respondent-father's rights to the child under MCL 710.39(1) and for further proceedings not inconsistent with this Court's order.
Zahra, J., joins the statement of Markman, J.